           Case 2:17-cv-01745-RFB-DJA Document 314 Filed 10/08/20 Page 1 of 3


 1   JASON C. MAKRIS, ESQ.,
     SBN 11192
 2   MAKRIS LEGAL SERVICES, LLC
     400 S. 4th Street, Suite 500
 3   Las Vegas, Nevada 89101
     Telephone: (702) 793-4023
 4   Facsimile: (702) 793-4023
     Email: jason.makris@makrislegal.com
 5   Attorney for Plaintiff
     In conjunction with
 6   U.S. Dist. Court, District of Nevada
     Pro Bono Program
 7
                                       UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
                                                      ****
10   Wayne A. Porretti,                                          Case No. 2:17-cv-01745-RFB-DJA
11                       Plaintiff,                         STIPULATION AND ORDER FOR
                                                         EXTENSION OF TIME FOR DEFENDANTS
12   v.                                                    TO COMPLY WITH COURT ORDER
13   Dzurenda, et al.,

14                       Defendants.

15            Plaintiff, Wayne A. Porretti, by and through counsel, Jason C. Makris, and Defendants, Alberto

16   Buencamino, James Dzurenda, Bob Faulkner, Linda Fox, Rio Manalang, Francis Oakman, Perry Russell,

17   and Brian Williams, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

18   and Henry H. Kim, Deputy Attorney General, hereby stipulate and agree to extend the deadline to October

19   30, 2020 for Defendants to provide payment of Dr. Norton Roitman’s Fees, as previously ordered by this

20   Court.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



30                                                 Page 1 of 3
31
           Case 2:17-cv-01745-RFB-DJA Document 314 Filed 10/08/20 Page 2 of 3


 1         JASON C. MAKRIS, ESQ.
 2   By:    /s/ Jason C. Makris_________        Date: September 30, 2020
           Jason C. Makris (No. 11192)
 3         Attorney for Plaintiff
 4

 5         AARON D. FORD, ESQ.
           Nevada Attorney General
 6
           HENRY H. KIM, ESQ.
 7         Deputy Attorney General
 8   By:   /s/ Henry H. Kim__________           Date: September 30, 2020
           Henry H. Kim (No. 14390)
 9         Deputy Attorney General
           Attorneys for Defendants
10

11

12                                              IT IS SO ORDERED:

13
                                              ________________________________
                                                ____________________________________
14                                            RICHARD    F. BOULWARE, II
                                                UNITED STATES DISTRICT JUDGE
                                              UNITED STATES DISTRICT JUDGE
15
                                                Dated: this
                                               DATED   _____________________________
                                                            8th day of October, 2020.
16

17

18

19

20

21

22

23

24

25

26

27

28



30                                         Page 2 of 3
31
           Case 2:17-cv-01745-RFB-DJA Document 314 Filed 10/08/20 Page 3 of 3


 1
                                         CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 30th day of September, 2020, I electronically filed the foregoing
 3
     STIPULATION AND ORDER FOR EXTENSION OF TIME FOR DEFENDANTS TO
 4
     COMPLY WITH COURT ORDER via the United States District Court, District of Nevada’s
 5
     electronic filing system. Parties registered with this Court’s electronic system will be served
 6
     electronically.
 7
            Aaron D. Ford, Esq.
 8          Nevada Attorney General
            Henry H. Kim, Esq.
 9          Deputy Attorney General
10
11                                         /s/ Jason Makris
                                           An Employee of the Makris Legal Services, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


30                                                 Page 3 of 3
31
